                              Case 1:17-cv-09004-LLS Document 76 Filed 10/02/20 Page 1 of 4
[; .. RIGINAL Case 1:17-cv-09004-LLS                             Document 75 Filed 09/25/20 Page 1 of 3

                                             KASOWITZ BENSON TORRES LLP
                                                                  1633 BROA D WAY                                                 ATLANTA
                                                                                                                                  H OUSTON
                                                           N EW Y OR K , N E W YO R K 1001 9
                 K IM CONROY                                                                                                    Los   ANGELES
      D I RE CT DIA L : (212) 5 06 - 1946                         ( 2 I 2 ) 506- 1700
                                                                                                                                      MIA MI
      D I RE CT FAX : ( 21 2 ) 50 0 -344 6
         KCON R OY @ KASOWITZ .COM                             F AX : ( 2 12 ) 506- 1800                                          NEWARK
                                                                                                                               S AN F RANCISCO

0                                                                                                                              S ILICON VALLEY
                                                                                                                               WASHINGTON DC
w                                            MEMO ENDORSED:
(/)
0::                                                                                        September 2\_2_020
0                                                                                               . ' l -.. DC-=-. S.:::
                                                                                                                  . D::.:
                                                                                                                       . ~==-\=.======:.11
0                 VIAECF
z                                                                                                 : ; IOCUME:\T
w                 The Honorable Lou:~/. Stanton
                  United States Distri¥I'~dge
                                                                                                       LECTRO~ICALLY FILED
                                                                                                 _i       l ()C #·
0
                                                                                                      i
                                                                                                  :
                  Southern District of New York                                                                      .


                                                                                                      DA U. l lLi .il: ___f2.~     -2.,D
                                                                                                                                     _ _·.
 ~                500 Pearl Street
 w                New York, NY 10007

    ~                         Re:        Wailian Overseas Consulting Group, Ltd. ( "Wailian ") v. New York City Regional
                                         Center ( "NYCRC ") , Case No. 17-cv-9004 (LLS)

                   Dear Judge Stanton:

                           We represent plaintiff Wailian in the above-referenced matter. We write in further
                   support of the points in our letter of September 18, 2020 (Dkt. No. 73) ("Wailian Letter") and in
                   reply to NYCRC's opposition filed on September 22, 2020 (Dkt. No . 74) ("NYCRC Letter").

                           As set forth in our initial letter and confirmed in the NYCRC Letter, the parties are at an
                   impasse regarding deposition scheduling. To avoid an indefinite stay of discovery and to work
                   within the constraints imposed by the pandemic, Wailian suggested that the parties conduct video
                   depositions where practicable and depositions upon written questions where video depositions
                   are not possible. NYCRC rejected Wailian's proposal , but has made no proposal of its own,
                   other than to "hope[]" that "the COVID-19 Pandemic situation improves and we can do all
                   depositions in person ." (NYCRC Letter Ex. A.) But in-person depositions will not be possible
                   for the foreseeable future, the instant case has been pending before this Court for nearl y three
                   years, and the parties have already requested and received two extensions to the discovery
                   schedule in light of the pandemic (Dkt. Nos. 63 , 72). The parties require the Court' s assistance
                   in order to avoid yet more delay.

                           First, Wailian has repeatedly requested that NYCRC make certain of its employees w ith
                   relevant knowledge available for video depositions before the close of fact discovery on October
                   30. Most recently, on September 16, Wailian requested that NYCRC " let us know your
                   witnesses ' availability for a video deposition in early/mid-October." (NYCRC Letter Ex. A. )
                   NYCRC declined to do so, proposing instead that the parties seek to extend the current discovery
                   deadlines until depositions can be conducted in person. (Id.) NYCRC is not entitled to such an
                   indefinite extension. See Rouviere v. DePuy Orthopaedics, Inc. , 2020 WL 3967665 , at *4-5
                   (S.D.N.Y. July 11 , 2020) (denying request to compel in-person deposition, finding that
         Case 1:17-cv-09004-LLS Document 76 Filed 10/02/20 Page 2 of 4
           Case 1: 17-cv-09004-LLS Document 75 Filed 09/25/20 Page 2 of 3

KASOWITZ BENSON TORRES LLP
Hon. Louis L. Stanton
September 25, 2020
Page 2

"alternative request to adjourn deadline for completion of fact discovery until the ... deposition
can be taken in person is unworkable," and ordering video deposition). Indeed, NYCRC cites no
reason why video depositions of NYCRC witnesses would pose any burden or practical
difficulty - because there is none. Video depositions have, for the time being, generally been
accepted as replacements for in-person depositions. See generally Fafard v. Grand Trunk W.
R.R. Co., 2020 WL 4890413, at *2 (E.D. Mich. July 28, 2020) ("[D]epositions by
videoconference have emerged as the preferred method of coping with the complications and
perils this pandemic has wrought."); Wilkens v. ValueHealth, LLC, 2020 WL 2496001, at *2 (D.
Kan. May 14, 2020) ("Video or teleconference depositions and preparation are the 'new normal'
and most likely will be for some time. Litigation cannot just come to an indefinite halt."). Video
depositions of NYCRC's witnesses must proceed.

        Second, as fully set forth in Wailian's Letter and recognized in NYCRC's Letter, neither
in-person nor video depositions of Wailian's witnesses are possible at this time given both
pandemic-related travel restrictions and the restrictions of Chinese law. (See Wailian Letter at 2-
3 .) Moreover, Wailian offered Ms. He for video deposition in July as she was in Canada. That
offer was rejected. (Id.) However, Chinese nationals routinely provide sworn written statements
for use in U.S. proceedings. Thus, depositions by written examination are appropriate under the
circumstances. See, e.g., id.; GREE, Inc. v. Supercell Oy, 2020 WL 2473553, at *3 (E. D. Tex.
May 12, 2020) (refusing to extend discovery deadlines for defendant to conduct in-person
depositions where plaintiff agreed to depositions of foreign witnesses by written questions).
Contrary to NYCRC's suggestion, such is not gamesmanship, but rather the unfortunate reality
of the current public health situation. Indeed, NYCRC concedes as much: it has no proposal
other than an indefinite stay, and it cites no authority in support of its baseless claims of burden. 1
Surely it cannot be a burden to prepare to depose a witness and to potentially break questioning
up into a written round and an in-person round, even if the latter should prove necessary. (See
NYCRC Letter at 2.) And, in all events, any potential burden to NYCRC is far outweighed by
the untenable burden to Wailian.

        Finally, there is no reason to permit NYCRC to depose the four additional employees
who have only a fleeting connection to this litigation. (Wailian Letter at 3.) To require
depositions of these witnesses would be inappropriate in the best of times, given their tangential
roles and cumulative-at-best testimony. To require their depositions in any manner in the current
climate would be overly burdensome, as doing so would further complicate and compound the
practical discovery challenges already present in this case, yet provide no additional benefit. If




          Had NYCRC voiced such concerns instead of flatly denying Wailian's request, it would have learned
Wailian is willing to discuss, and amenable to, a procedure that reasonably mitigates burden. In any event, we note
that the potential logistical issues of depositions upon written questions, including those posited by NYCRC, are far
less burdensome than those that would inhere in a video or live deposition, which, even without a global pandemic,
would require the parties to identify a jurisdiction outside of mainland China, transport the witness there, and
procure and conduct the deposition through an interpreter - burdens that may be avoided by the taking of
depositions upon written questions .
       Case 1:17-cv-09004-LLS Document 76 Filed 10/02/20 Page 3 of 4
         Case 1:17-cv-09004-LLS Document 75 Filed 09/25/20 Page 3 of 3

KASOWITZ BENSON TORRES LLP
Hon. Louis L. Stanton
September 25, 2020
Page 3

anything, NYCRC should take Ms. He's and Ms. Liu's depositions and then determine if the
others are necessary.

       Wailian therefore respectfully requests that the Court convene a telephonic discovery
conference on this issue in order to facilitate timely completion of discovery in this case.

                                                           Respectfull y Submitted,

                                                           Isl Kim Conroy

                                                           Kim Conroy

cc:    Counsel of record (by ECF)
         Case 1:17-cv-09004-LLS Document 76 Filed 10/02/20 Page 4 of 4




                             MEMORANDUM ENDORSEMENT

         Wailian Overseas Consulting Group, Ltd. v. New York City Regional Center.
                                     17 CV 9004 (LLS)

       As the sole practicable first step, NYCRC may take the depositions of Ms. He and Ms.
Liu by written questions under F. R. Civ. P. 3 l(a)(2). Further relief may be granted on
application if shown to be necessary and feasible, after the completion of those depositions.
       The schedule may be adjusted accordingly.
        So Ordered.

Dated: October 2, 2020

                                                                     'l6JA.0   L. s~4wf-~
                                                                      Louis L. Stanton
                                                                          U.S.D.J.
